Citation Nr: 1109338	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  00-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for chronic, recurrent, low back strain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from December 1962 to December 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The issues on appeal were before the Board in November 2008, (specific to the claim for an initial higher rating for recurrent, low back strain), and again in June 2009, and in January 2010 when they were remanded for additional evidentiary development.

The Veteran presented testimony during a September 2008 videoconference hearing before Veterans Law Judge (VLJ) Derek R. Brown.  An additional hearing was held before VLJ Michael D. Lyon in September 2009.

The Veteran was previously represented by Francis M. Jackson, attorney.  The record shows that in April 2010 the Veteran executed a VA Form 21-22 in favor of Penelope E. Gronbeck, attorney.  The Board recognizes this change in representation. 

Because the claim for a higher initial rating for chronic recurrent, low back strain on appeal follows the grant of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  Although the RO has granted a higher initial rating for recurrent, low back strain during the pendency of this appeal, inasmuch as higher ratings are available, and in this matter, the Veteran is presumed to seek the maximum available benefit for a disability, the claim for an initial higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Since the December 10, 1997 effective date of the grant of service connection, the Veteran's service-connected chronic recurrent low back strain is manifested by no more than severe lumbosacral strain, severe lumbar spine motion, or forward flexion of the thoracolumbar spine to 30 degrees or less, and there is no evidence of ankylosis of the thoracolumbar spine, incapacitating episodes of intervertebral disc syndrome (IVDS), or separately ratable neurological manifestations related to his service-connected low back strain.  Service connection for degenerative joint and disc disease and spondylosis of the lumbar spine and claimed torn back muscles has been specifically denied.

3.  Evidence on file indicates that the Veteran last worked in 2001, when he retired, in part reportedly secondary to back problems.  He had work experience as a County Jail supervisor.  He sustained additional back problems as a result of this position.

4.  The Veteran's service-connected chronic recurrent low back strain disability, his only service connected disorder, is not shown to render the Veteran unable to obtain and retain all kinds of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for chronic, recurrent, low back strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003); Diagnostic Code 5237 (as in effect since September 26, 2003).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the claim for a higher initial rating for chronic recurrent low back strain, a January 2007 pre-rating letter provided notice of what was needed to substantiate the claim for service connection and provided the Veteran with notice of the disability and effective date elements pursuant to Dingess/Hartman, and the January 2008 statement of the case (SOC) set forth the criteria for higher ratings for the lumbar spine under the former and revised criteria (which suffices for Dingess/Hartman).  In addition, after issuance of these letters, the Veteran and his attorney were afforded additional opportunities to respond before the RO readjudicated the claim in July 2009 and March 2010 supplemental SOCs.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

With respect to the claim for a TDIU, a May 2008, letter provided notice to the Veteran of the evidence and information needed to substantiate his claim for a TDIU on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims and provided the Veteran with notice of the disability and effective date elements pursuant to Dingess/Hartman.  The July 2008 RO rating decision reflects the initial adjudication of the claim for a TDIU.  Hence, the May 2008 letter-which meets all four of Pelegrini's content of notice requirement- also meets the VCAA's timing of notice requirement.
 
Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records, Social Security Disability records, and the reports of several VA examinations.  Also of record and considered in connection with the appeal are the transcripts of the September 2008 and September 2009 Board hearings, as well as various written statements provided by the Veteran as well as by his attorney, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Factual Background

Service treatment records (STRs) show that in September 1963, the Veteran complained of low back pain of three days duration.  He had spasms in the left lumbosacral area.  After his initial report of low back pain in September 1963, the Veteran had no additional complaints of low back pain, nor are there any additional STRs addressing any complaints, findings, symptoms, or diagnosis.  The Veteran's report of medical examination in December 1964 is negative for complaints of arthritis, numbness or weakness, or physical complaints, and no objective findings pertaining to the spine were found on physical examination.  

Post-service the Veteran was seen for low back sprain and for treatment of low back pain from August 1965 to March 1969.

A July 1999 VA examination report reflects that the VA examiner concluded that the Veteran had completely recovered from the simple in-service incident in 1963.  Physical examination revealed forward bending to 80 degrees with pain ensuring at 60 degrees.  He hyperextends from 0 to 30 degrees without discomfort.  Side-bending to the right and to the left is 0 to 40 degrees, with pain at 30 degrees on the left side.  X-rays of the lumbar spine did not describe evidence of localized trauma.  The diagnosis was recurrent acute episodes of acute low back sprain.  

A May 2000 practitioner's report, State of Maine, Workers' Compensation Board reflects that the Veteran reported an injury to his back and leg in April 2000.  The physician opined that the Veteran's L5/S1 disk herniation with S1 radiculopathy was work related. 

In a June 2000 letter, E.P. Omsberg, M.D., stated that while the Veteran was at work in April 2000, he pulled and twisted and had an acute snap in the low back with pain, and shortly thereafter radiating left leg pain.  He is a supervisor at the Somerset County Jail.  He is currently not working because they cannot fulfill his light duty restrictions.  MRI scan shows mild degenerative disc disease (DDD) in the upper to mid lumbar spine.  AT L5-S1 there is more significant collapse with some end plate changes.  The Veteran has suffered a deep myofascial injury to the lumbar spine as well as an acute disc injury to L5-S1.  His leg pain is due to mild nerve root irritation.  

A November 2000 private medical record notes that the Veteran reported his past medical history from April 2000 as L5-S1 problems and his work history.  

A December 2000 Redington-Fairview General Hospital record reflects that the Veteran complained of knee and back pain.  The day before, while at work and in the process of restraining a client, he sustained an injury to both his back and left knee.  The Veteran stated he twisted and turned his back and since then he had been having progressive problems with his back.  He stated that there had been no radiation of the pain.  Physical examination revealed pain on palpation primarily over the lumbosacral areas as well as paraspinally.  The Veteran had limited range of motion secondary to pain.  X-rays revealed a fair amount of degenerative arthritis as well as spurring of the lower lumbar spine.  There were no obvious fractures.  The diagnosis was back sprain.  

The Veteran's application for Social Security Disability benefits reflects his contentions that he was unable to work due to a back injury sustained while working at the Somerset County Jail.  

A February 2001 injured worker treatment report notes that the Veteran has well known degenerative disease in his lower back and was treated by the clinic earlier in 2000 for DDD of the lumbar spine with a new L5-S1 herniation to the left side and some mild S1 radiculopathy.  Work capacity was modified duty, no lifting greater than 10 pounds and no twisting and bending.  

A March 2001 VA medical record reflects that the Veteran's back was nontender and that he had full range of motion.  

A March 2001 VA history and physical record notes that the Veteran complained of back pain radiating to both arms.  He stated that the pain began on the prior Sunday when he was shopping at the supermarket.  The pain began in his back and became worse the day prior to admission.  

A January 2002 VA orthopedic consultation reflects that the Veteran sustained an injury caused by his employment at the Somerset County Sheriff's Department  when he twisted his head, back and left knee restraining a prisoner.  He had been out of work since that time due to continued problems with his back and left knee.  He had a chronic lumbar disk condition and although he had not had surgery, he related this to an original injury in 1963 while on active duty in the Navy when he had torn muscles.  He has had intermittent problems since that time to his lower back.  

In a January 2007 letter, F. A. Graf, M.D., noted a history of injury to the Veteran's back during military service.  It appears that the Veteran conveyed that the pain in his back was due to trying to extract heavy cargo from the depths of a cargo plane.  It was noted that the Veteran was given lifting restrictions and returned to work within four days but with symptoms of low back pain.  Throughout the remainder of his service career, the Veteran reported that he continued to experience low back pain.  Physical examination revealed marked restrictions of thoracolumbar ranges of motion with sacral angle at 35 degrees and 10 degrees at T1-2 level.  Forward bend is limited to composite 30 degrees (actual range of motion 20 degrees).  Left lateral bend is 10 degrees, right lateral bend 5 degrees with some additional motion occurring above the lumbar levels.  He is ambulatory with a cane.  The diagnoses include chronic lumbosacral degenerative osteoarthritis with marked disc space narrowing at L5-S1; multilevel facet hypertrophic changes L2-3 through L5-S1, maxium L3-4, 4-5, and 5 to S1; bilateral neuroforaminal stenosis L2-3, 3-4 and 4-5; left lateral neuroforaminal stenosis L5-S1.  Dr. Graf opined that these medical diagnoses of the lumbosacral condition was initiated by the injury occurring in 1963.  The presence of lumbosacral pain initiated by the injury described and the subsequent ongoing experience of lumbosacral pain establishes an  injury to the intervertebral disc and facet joints as a consequence of the 1963 injury during service.  The injury is not adequately described as a muscle strain by reason of the persistence of symptoms following the injury and the subsequent development of objectively documented and advanced anatomical changes at the lumbosacral spine.  

An April 2007 VA spine examination report reflects that the Veteran complained of constant pain averaging a 5 out of 10 in intensity accompanied by stiffness, particularly present when bending or twisting, and slight weakness.  He feels muscle tightness in the entire low back, somewhat more prominent on the left side.  Physical examination reveals thoracolumbar spine range of motion is flexion 0 to 90 degrees with endpoint pain, extension is 0 to 20 degrees with pain throughout and radicular symptoms down the lateral posterior leg in the sciatic distribution, particularly on the left.  Lateral bending is 0 to 20 degrees with pain throughout, mild, rotation is 0 to 30 degrees on the right with left radicular pain and on the left 0 to 30 degrees with muscular discomfort to the left of the sacrum and spine.  Repetition is likely to be additionally limited on flexion 0 to 75 degrees estimated and on extension 0 to 15 degrees due to pain estimated.  The assessment was lumbar spine, extensive spondylosis, facet arthritis and DDD in addition to lumbar strain with history of spasms in the left lumbosacral region.  The best estimate in separating the Veteran's symptoms is as flows:  flexion pain is likely due to both low back strain/muscles in addition to his degenerative disease.  Limits on extension are more likely due to his DDD and degenerative joint disease (DJD).  Lateral bending to the right likely due to left muscle spasm/muscle strain, to the left, likely due to his facet arthropathy.  Rotation to the right more likely due to his DDD.  Rotation to the left more likely due to his muscle strain/pain.  In general, these symptoms that he has related above would be much more severely affected by his DJD and DDD with facet hypertrophy and his low back strain would contribute only mildly to his pain picture.  

During the September 2008 Board hearing, the Veteran's representative asserted that the injury that the Veteran sustained in service connected back to all of the injuries that he's sustained since then to his back.  The Veteran attributed the pain in his back to trying to extract heavy cargo from the depths of a cargo plane, asserting that he has had trouble with his back since that day.  The Veteran testified that he did not seek medical treatment immediately after discharge from service for his back.  The Veteran testified to re-injurying his back on several occasions post service while working.  The Veteran contended that his original diagnosis in service was that he had a lower back tear in the muscles in his lower left hand side of his back.  The Veteran testified that his post-service employment included work  as a mechanic's helper, fireman, dump attendant, logger, and that he worked for the Somerset County Sherriff's Department where he reinjured his back tussling with an inmate, and ultimately resulted in the end of his career on disability.  Since then, he has not been able to obtain employment due to his back problems; however he has applied for security positions with a few companies.  In addition, he tried to work with a detective agency, but he could not stand for any length of time due to pain. 

In February 2009, a VA medical opinion was obtained to address three different private physician assertions that three days of low back pain reported by the Veteran during military service in September 1963 were responsible for extensive arthritis or structural changes in the lumbar spine, characterized by degenerative and hypertrophic alterations of a symmetrical nature.  The VA examiner discussed the Veteran's medical history.  He noted that after service the Veteran worked for the US Steel Corporation for four and a half years with low back re-injury times three, diagnosed as "back strain."  Thereafter, there were several instances of re-injury during employment, to include treatment for "back strain."  While working as a Sheriff, he tussled with inmates on a number of occasions.  Left leg pain is a development of recent onset.  The VA examiner concluded that the Veteran's history spoke for itself.  He concluded that "we are dealing with a symmetrical, diffuse spondylosis without localizing signs of trauma that appears related to age, lifestyle, demanding jobs, numerous industrial accidents, and hereditary predisposition.  Past gout is likely.  The VA examiner opined that the military service appears responsible only for chronic recurrent low back strain, which in itself appears to be a generous assessment.    

In a September 2009 letter, F. A. Graf, M.D., stated that it was his opinion that the Veteran has no work capacity by reasons of his lumbosacral spinal condition.  He stated that the Veteran had abnormal anatomical studies including bilateral neural foraminal stenosis multilevel, marked facet joint hypertrophic changes multilevel, and marked disc space narrowing with disc osteophyte complex at the L5-S1 level.  As a consequence of these anatomical findings, he has an abnormal physical examination with marked restriction of thoracolumbar ranges of motion.  The structural changes present substantially impair his functional capacities in bending, stopping, lifting, carrying, pushing and pulling, and they impair his abilities to maintain pace and concentration by reason of his experience of pain.  His symptoms disrupt any effective work capacity.  His spinal condition is fully severe enough to prevent him from working.  

During the September 2009 Board hearing, the Veteran testified that he has back spasms and numbness.  He stated that his back disability has interfered with his social life and his relationship with his wife.  The Veteran asserted that he was misdiagnosed during service in that he was diagnosed with a back strain, when it should have been a lower lumbar ruptured disc.  

In an October 2009 Affidavit, Susan McCarron stated that she was a certified vocational rehabilitation counselor who has been asked to consider the effect of a back injury upon the Veteran's ability to be employed.  She concluded that as of April 1, 1998, the Veteran's physical limitations would be considered totally disabled by the Social Security Administration, and would more probably than not be unable to obtain and sustain competitive employment.  

A February 2010 VA spine examination report reflects that the VA examiner reviewed the claims file.  The examiner noted that the Veteran has had pain since he left active military service.  Testing revealed that he has DDD and DJD of the lumbar spine.  The Veteran complained of pain radiating down both legs that is intermittent and daily lower back pain that he rated as a 7 out of 10.  He stated that pain will increase to 10 out of 10 with prolonged standing, sitting, bending, twisting, lifting, and reaching.  His activities are limited because of his back condition.  He has stopped hunting, fishing, and playing football due to his low back condition.  The Veteran takes Tylenol and Vicoden.  Review of systems revealed a history of paresthesias, decreased motion, stiffness, spasms, and pain in the low back described as sharp lasting for hours on a daily basis with radiation to both legs that is sharp.  There were no incapacitating episodes of spine disease.  The Veteran uses two canes and is unable to walk more than a few yards.  

Physical examination revealed normal posture and head position, symmetry in appearance, and normal gait.  There were no abnormal spinal curvatures.  There was no spasm, atrophy, guarding, or weakness.  The Veteran had pain with motion and tenderness on both sides.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor examination was 5 out of 5 with normal muscle tone and no muscle atrophy.  Lower sensory examination revealed peripheral nerve involvement in the left and right feet.  The Veteran's reflexes were 2+ bilaterally.  Range of motion noted flexion 0 to 40 degrees, extension 0 to 15 degrees, left lateral flexion 0 to 15 degrees, left lateral rotation 0 to 20 degrees, right lateral flexion 0 to 20 degrees, and right lateral rotation 0 to 20 degrees.  There was objective evidence of pain on active range of motion and repetitive motion.  Additional limitation after three repetitions of range of motion were found, the most important factor noted was pain, and flexion was 0 to 30 degrees.  The VA examiner noted that the Veteran was not currently employed and that he was retired since 2001 due to medical problems, specifically that his lumbar spine pain curtailed his job.  The diagnosis was chronic recurrent lower back strain.  Problems associated with back pain included effects on usual daily activities noted as moderate.  The VA examiner opined that it is at least as likely as not that most of the Veteran's symptoms are related to his non service-connected conditions of DDD and DJD lumbar spine.  Lumbar spine examination reveals extensive spondylosis, facet arthritis, and DDD as well as the service-connected lumbar strain.  The best estimate in separating the Veteran's symptoms are as follows, flexion pain is likely due to both low back strain/ muscles in addition to his degenerative disease (DDD and DJD).  Limits on extension, lateral flexion and rotation are more likely due to his DDD and DJD.  The VA examiner further opined that the Veteran can do sedentary work based on his service-connected lumbar strain symptoms.  

III.  Increased rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505(2007).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In a July 2007 rating decision, the Veteran was granted service connection for chronic recurrent low back strain, an assigned an initial 20 percent rating effective December 10, 1997, pursuant to Diagnostic Code 5295.    

Thereafter, in a March 2010 rating decision , the RO granted a higher initial 40 percent rating for chronic recurrent low back strain, effective from the December 10, 1997 date of service connection, pursuant to Diagnostic Code 5295 for severe limitation of motion of the lumbar spine. 

Initially, the Board notes that effective September 26, 2003, disabilities of the spine are rated under a General Rating Formula for Diseases and Injuries of the Spine. See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  As there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003(2003).

In this case, as the RO has considered both the former and revised applicable criteria in evaluating the Veteran's chronic recurrent low back strain, and furnished him notice of the revised criteria in the January 2008 SOC, there is no due process bar to the Board also considering the former and revised criteria.

1.  Prior to September 26, 2003

Prior to September 26, 2003, lumbosacral strain was rated under Diagnostic Code 5295.  Under this diagnostic code, a maximum 40 percent rating is warranted when there is listing of the whole spine to the opposite side, a positive Goldthwaite's sign, a marked limitation of forward bending in the standing position, a loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the foregoing with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Alternatively, the Veteran's chronic recurrent low back strain could be rated under  Diagnostic Code 5292 for limitation of motion of the lumbar spine.  Under this diagnostic code, a maximum 40 percent rating is warranted for severe limitation of motion. 

Under the criteria in effect prior to September 26, 2003, the maximum rating authorized for lumbosacral strain or limitation of motion of the lumbar spine is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2003).

Diagnostic Code 5285 for vertebra, fracture of, residuals provides a higher 60 percent rating without cord involvement; abnormal mobility requiring neck brace (jury mast) and a 100 percent rating for cord involvement, bedridden, or requiring long leg braces.

Diagnostic Code 5286 for spine, complete bony fixation (ankylosis of) provides a higher 60 percent rating for a favorable angle and a 100 percent rating for 

Diagnostic Code 5289 for spine, ankylosis of, lumbar provides a higher 50 percent rating if unfavorable. 

In this case, the Veteran is in receipt of a 40 percent rating for his service-connected chronic recurrent low back strain from the December 10, 1997 effective date of service connection, which, under the applicable rating criteria effective prior to September 26, 2003, is the highest possible schedular rating under either diagnostic codes 5293 or 5295.

With regard to other Diagnostic Codes that would allow for an initial disability rating in excess of 40 percent, the Board points out that there is no evidence that the Veteran has service connected residuals of a lumbar vertebral fracture, or ankylosis of the lumbar spine as to warrant any higher or separate ratings under diagnostic codes 5285, 5286 or 5289.

Furthermore, while the Veteran has been diagnosed with DDD and DJD, the weight of the medical evidence reflects that these disabilities are not related to the Veteran's service-connected chronic recurrent low back strain, but instead, to post-service injuries incurred by the Veteran during his post-service employment.  As such a higher rating under the criteria for IVDS, under Diagnostic Code 5293, is not warranted.  

2.  Since September 26, 2003

As indicated above, effective September 26, 2003, the criteria for rating all spine disabilities  are now set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).  The diagnostic code for lumbosacral strain was changed to Diagnostic Code 5237.

Under the revised rating criteria, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V.

After reviewing all the evidence of record, and considering the pertinent evidence in light of the above criteria, the Board finds that the weight of the evidence demonstrates that a rating in excess of 40 percent for the Veteran's service- connected chronic recurrent low back strain is not warranted for any period of the increased rating claim under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Board finds that the weight of the evidence does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine or IVDS due to the Veteran's service-connected chronic recurrent low back strain.  Therefore, the Board finds the Veteran's claim for entitlement to a higher initial rating for chronic recurrent low back strain must be denied.

The Board has also considered entitlement to a higher initial rating based on functional impairment under the former and revised rating criteria; however, the Board finds that the 40 percent rating properly compensates the Veteran for the extent of his functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 for his service-connected chronic recurrent low back strain.  In this regard, while the Veteran's motion was found to be limited by pain, the Board notes that the revised criteria contemplate symptoms such as pain, stiffness, aching, etc., if present, thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the sections of the rating schedule for evaluating neurological disabilities.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). The Board has considered the Veteran's complaints of pain in evaluating the disability under consideration.  However, the Board finds that the weight of the evidence does not demonstrate that the Veteran's pain is so disabling as to effectively result in ankylosis, which is required for the next higher rating of 50 percent under the rating criteria.  Thus, even with consideration of factors indicated in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7, the evidence does not demonstrate limitation of motion that more nearly approximates unfavorable ankylosis of the entire thoracolumbar spine, as required for a higher disability rating of 50 percent under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

Again, as noted above, the Board finds that the weight of the probative medical evidence shows that the Veteran's additionally diagnosed low back disabilities, which are non service-connected, to include DDD, DJD, facet hypertrophy are at least as likely as not the cause of the Veteran's current low back symptomatology.   The Veteran has submitted private medical opinions that the Veteran sustained a lumbosacral injury in service resulting from his trying to extract heavy cargo from the depths of a cargo plane and that such persistent symptoms following the injury, which has developed into advanced anatomical changes at the lumbosacral spine.  The Board concludes that such opinions are flawed because none of the Veteran's service treatment records indicate that the Veteran sustained a significant injury to the low back in service, in fact, they only show that in September 1963, the Veteran complained of low back pain of three days duration.  After his initial report of low back pain in September 1963, the Veteran had no additional complaints of low back pain, nor are there any additional STRs addressing any complaints, findings, symptoms, or diagnosis.  Thus to the contrary, there is no evidence of persistent symptoms nor evidence of an actual injury in service.  Moreover, the private opinions fail to consider the intercurrent injuries the Veteran sustained to his back post-service, to include a May 2000 State of Maine, Workers' compensation Board report in which a physician opined that the Veteran's L5/S1 disk herniation with S1 radiculopathy was work related, a June 2000 letter from Dr. Omsberg finding that the Veteran suffered a deep myofascial injury to the lumbar spine as well as an acute disc injury to L5-S1 related to the Veteran's employment, and the Veteran's own assertions in his application for Social Security disability benefits that he was unable to work due to a back injury sustained while working at the Somerset County Jail.  In light of the above, the Board must conclude that the private physicians based their histories of the Veteran's symptoms solely upon an account provided by the Veteran.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The rationale for the private physician's findings are not supported by the clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

In contrast, the Board finds that the VA examiners who opined that the Veteran's low back disability related to service was diagnosed as recurrent, chronic low back strain.  These opinions were based on a review of the Veteran's service treatment records, post-service medical records, claims for Social Security Disability benefits and related medical records, statements from the Veteran, and physical examinations.  In this regard, a February 2009 VA examiner addressed the private physician's favorable findings and opined that the Veteran's military service appears to be responsible only for chronic recurrent low back strain, which in itself appeared to be a generous assessment.  A February 2010 VA examiner opined that it was at least as likely as not that most of the Veteran's low back symptoms were related to his non service-connected conditions of DDD and DJD of the lumbar spine.  The February 2010 VA examiner found that the Veteran's flexion pain was likely due to his service-connected low back strain, consistent with an April 2007 VA examiner who also found that flexion pain was likely due to low back strain, with the remainder of symptoms related to the Veteran's non service-connected conditions of DDD and DJD of the lumbar spine.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).

The Board recognizes that the Veteran is competent to provide evidence regarding the symptomatology he experiences and that it must consider such lay evidence in making its determination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a layperson the Veteran is not competent to provide opinions requiring medical knowledge, such as whether his symptoms are related to his service-connected chronic recurrent low back strain as opposed to his non service-connected low back disabilities.   Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   Furthermore, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Thus, his assertions alone are not competent medical evidence that provides a basis for the assignment of a higher initial rating for his service-connected chronic recurrent low back strain.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the grant of service connection has the Veteran's chronic recurrent low back strain been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009). In this regard, there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  See Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for his service-connected chronic recurrent low back strain.  There is no objective evidence revealing that his service-connected chronic recurrent low back strain alone caused marked interference with employment, e.g., employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  The Board notes that the VA examiner's have consistent concluded that the severity of the Veteran's low back symptomatology are related to non service-connected low back disabilities.  In this case, the Board finds that schedular criteria are adequate to rate the service-connected chronic recurrent low back strain under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV.  TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2009).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2009).

In this case, the Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disability.  Service connection is currently in effect for chronic recurrent low back strain, evaluated as 40 percent disabling. The Veteran's combined evaluation for compensation is 40 percent.

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU.

However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

The central inquiry is "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the preponderance of the evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his low back strain.  Much of the Veteran's difficulty in being able to work has been attributed to non service-connected low back disabilities.  In this regard, the Veteran's private physician Dr. Graf attributed the Veteran's inability to work to his non service-connected low back disabilities.  He opined that as a consequence of his abnormal anatomical studies including bilateral neural foraminal stenosis multilevel, marked facet joint hypertrophic changes multilevel, and marked disc space narrowing with disc osteophyte complex at the L5-S1 level, the Veteran's spinal condition was fully severe enough to prevent him from working.  He did not attribute the Veteran's inability to work to his service-connected chronic recurrent low back strain.  In contrast, a February 2010 VA examiner specifically opined that the Veteran could do sedentary work based on his lumbar strain symptoms, and that the Veteran's non service-connected conditions of DDD and DJD of the lumbar spine were the cause of most of the Veteran's low back symptomatology. 

While the Board has considered the Veteran's assertions in this appeal, none of the competent medical evidence indicates that Veteran's service-connected chronic recurrent low back strain renders him unable to obtain or retain substantially gainful employment; therefore, the Board must conclude that the criteria for invoking the procedures of 38 C.F.R. 4.16 (b), for assignment of a TDIU, on an extra-schedular basis, are not met.  


ORDER

An initial rating in excess of 40 percent for chronic, recurrent, low back strain is denied.

Entitlement to a TDIU is denied.



			
	WAYNE M. BRAEUER	DEREK R. BROWN 	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	MICHAEL D. LYON 
                                                  Veterans Law Judge
                                            Board of Veterans' Appeals


Department of Veterans Affairs


